DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (U.S. 2003/0089510) in view of Lohr (U.S. 2007/0256914).
In regards to claim 1. Sugimoto discloses a clamp (8) for a tool housing (2) having first (4) and second (3) housing portions, comprising: an angled flange (the flange illustrated in fig. 1 element 8 and 10)  that forms a recess (the recess formed by the intersection of elements 8 and 10 where the housings is in contact with element 8 as illustrated in fig. 1), wherein the recess is adapted to engage respective ends of the first and second housing portions to couple the first and second housing portions together (illustrated in at least fig. 1 and fig. 2 also see at least paragraphs 24 and 28).
Sugimoto does not disclose a recess having an angle that is less than 90 degrees.
Lohr teaches a recess (54) having an angle that is less than 90 degrees (a square groove has a groove angle of approximately 45 degrees, that is the angle formed between the bottom of the groove and the groove opening,  see annotated fig. 3 below, additionally, although not illustrated in the drawings paragraph 57 states that the groove 54 can be grasped in form-locking and pincerlike fashion by means of suitable contrary geometries, which suggest other interlocking shapes), wherein the recess is adapted to engage respective ends of the first and second housing portions (16,17) to couple the first and second housing portions together (see at least paragraph 47).


    PNG
    media_image1.png
    277
    217
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filling to modify Sugimoto to include a recess groove for the purpose of clamping/holding the housing portions together as taught by Lohr see at least paragraphs 47 and 57. The recess and groove of Lohr provides the advantage of a form-locking connection as opposed to the connection of Sugimoto which is simply overlapping structure. As such one of ordinary skill in the art would have found it obvious to modify Sugimoto to achieve the form-locking advantages as suggested by Lohr.
In regards to claim 2. Sugimoto in view of Lohr teaches The clamp of claim 1, Sugimoto further discloses wherein the angled flange is adapted to apply even force to the first and second housing portions circumferentially around the clamp (since as illustrated in at least fig. 2 and fig. 1 the clamp 8 contacts each housing portion around the dashed line as illustrated in at least fig. 2 even force is applied as generated by the clamping force of screws 9).
In regards to claim 3. Sugimoto in view of Lohr teaches The clamp of claim 1, Sugimoto further discloses further comprising a base portion (the base portion as shown in fig. 2 is where the screws 9 are located) adapted to receive a fastener (9) to couple the housing clamp to the motor (see at least paragraph 24).
In regards to claim 4. Sugimoto in view of Lohr teaches The clamp of claim 3, Sugimoto further discloses further comprising a sidewall (illustrated in fig. 2 and fig. 1 at least element 8 and 10) extending from the base portion to the angled flange (the base portion is outmost ring while base is inner portion best illustrated in at least fig. 2).
In regards to claim 5. Sugimoto in view of Lohr teaches The clamp of claim 4, Sugimoto further discloses wherein the sidewall includes a threaded portion (12).
In regards to claim 6. Sugimoto in view of Lohr teaches The clamp of claim 1, neither Sugimoto nor Lohr disclose wherein the clamp is made of a metal material, and the first and second housing portions are made of a plastic material.
Sugimoto discloses the claimed invention except for metal and plastic materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose any appropriate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 25, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 7. Sugimoto discloses a tool having first (3) and second (4) housing portions forming a housing (2, see at least paragraph 24), and a motor (5) disposed in the housing, the tool comprising: a housing clamp (8) having an angled flange (the flange illustrated in fig. 1 element 8 and 10) that forms a recess (the recess formed by the intersection of elements 8 and 10 where the housings is in contact with element 8 as illustrated in fig. 1), wherein the recess is adapted to engage ends of the first and second housing portions to couple the first and second housing portions together (illustrated in at least fig. 1 and fig. 2 also see at least paragraphs 24 and 28).
Sugimoto does not disclose a recess having an angle that is less than 90 degrees.
Lohr teaches a recess (54) having an angle that is less than 90 degrees (a square groove has a groove angle of approximately 45 degrees, that is the angle formed between the bottom of the groove and the groove opening,  see annotated fig. 3 below, additionally, although not illustrated in the drawings paragraph 57 states that the groove 54 can be grasped in form-locking and pincerlike fashion by means of suitable contrary geometries, which suggest other interlocking shapes), wherein the recess is adapted to engage respective ends of the first and second housing portions (16,17) to couple the first and second housing portions together (see at least paragraph 47).


    PNG
    media_image1.png
    277
    217
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filling to modify Sugimoto to include a recess groove for the purpose of clamping/holding the housing portions together as taught by Lohr see at least paragraphs 47 and 57. The recess and groove of Lohr provides the advantage of a form-locking connection as opposed to the connection of Sugimoto which is simply overlapping structure. As such one of ordinary skill in the art would have found it obvious to modify Sugimoto to achieve the form-locking advantages as suggested by Lohr.
In regards to claim 8. Sugimoto in view of Lohr teaches The tool of claim 7, Sugimoto further discloses wherein the housing clamp is adapted to apply even force to the first and second housing portions circumferentially around the housing clamp (since as illustrated in at least fig. 2 and fig. 1 the clamp 8 contacts each housing portion around the dashed line as illustrated in at least fig. 2 even force is applied as generated by the clamping force of screws 9).
In regards to claim 9. Sugimoto in view of Lohr teaches The tool of claim 7, Sugimoto further discloses wherein the housing clamp includes a base portion (the base portion as shown in fig. 2 is where the screws 9 are located) adapted to receive a fastener (9) to couple the housing clamp to the motor (see at least paragraph 24).
In regards to claim 10. Sugimoto in view of Lohr teaches The tool of claim 9. Sugimoto further discloses further comprising an insulator (15) adapted to be disposed between the base portion and the motor (see at  least fig. 2 and fig. 1 as well as paragraph 24 and 28).
In regards to claim 11. Sugimoto in view of Lohr teaches The tool of claim 9, Sugimoto further discloses wherein the housing clamp includes a sidewall (illustrated in fig. 2 and fig. 1 at least element 8 and 10) extending from the base portion to the angled flange (the base portion is outmost rings while base is inner portion best illustrated in at least fig. 2).
In regards to claim 12. Sugimoto in view of Lohr teaches The tool of claim 11, Sugimoto further discloses wherein the sidewall includes a threaded portion (12) adapted to couple to an output mechanism of the tool (see at least paragraph 24).
In regards to claim 13. Sugimoto in view of Lohr teaches The tool of claim 7, neither Sugimoto nor Lohr disclose wherein the housing clamp is made of a metal material, and the first and second housing portions are made of a plastic material.
Sugimoto discloses the claimed invention except for metal and plastic materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose any appropriate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 25, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 14. Sugimoto in view of Lohr teaches The clamp of claim 1, neither Sugimoto nor Lohr disclose wherein the angle is about 15 degrees to about 25 degrees.
It would have been obvious to one having ordinary skill in the art at the time of filling to design the interlocking shape and structure of the groove such that the angle provides apple retention between the housing and the groove, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 22, , applicant has not disclosed any criticality for the claimed limitations. One having ordinary skill in the art would recognize that the depth of the groove in a generally square shaped groove will change the depth angle of the groove, as such the deeper the groove the less than angle becomes, as such the angle is determined between the width and height of the groove. One having ordinary skill would provide a groove with a depth and width based on its application in this case retaining the two halves of the housing, as such it would be appropriate to have a groove of narrow width but a larger depth which would provide greater retention of the housing within the groove in at least the axial direction. 
In regards to claim 15. Sugimoto in view of Lohr teaches The clamp of claim 1, neither Sugimoto nor Lohr disclose wherein the angle is about 20 degrees.
It would have been obvious to one having ordinary skill in the art at the time of filling to design the interlocking shape and structure of the groove such that the angle provides apple retention between the housing and the groove, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 22, , applicant has not disclosed any criticality for the claimed limitations. One having ordinary skill in the art would recognize that the depth of the groove in a generally square shaped groove will change the depth angle of the groove, as such the deeper the groove the less than angle becomes, as such the angle is determined between the width and height of the groove. One having ordinary skill would provide a groove with a depth and width based on its application in this case retaining the two halves of the housing, as such it would be appropriate to have a groove of narrow width but a larger depth which would provide greater retention of the housing within the groove in at least the axial direction. 
In regards to claim 16. Sugimoto in view of Lohr teaches The tool of claim 9, neither Sugimoto nor Lohr disclose wherein the angle is about 15 degrees to about 25 degrees.
It would have been obvious to one having ordinary skill in the art at the time of filling to design the interlocking shape and structure of the groove such that the angle provides apple retention between the housing and the groove, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 22, , applicant has not disclosed any criticality for the claimed limitations. One having ordinary skill in the art would recognize that the depth of the groove in a generally square shaped groove will change the depth angle of the groove, as such the deeper the groove the less than angle becomes, as such the angle is determined between the width and height of the groove. One having ordinary skill would provide a groove with a depth and width based on its application in this case retaining the two halves of the housing, as such it would be appropriate to have a groove of narrow width but a larger depth which would provide greater retention of the housing within the groove in at least the axial direction. 
In regards to claim 17. Sugimoto in view of Lohr teaches The tool of claim 9, neither Sugimoto nor Lohr disclose wherein the angle is about 20 degrees.
It would have been obvious to one having ordinary skill in the art at the time of filling to design the interlocking shape and structure of the groove such that the angle provides apple retention between the housing and the groove, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 22, , applicant has not disclosed any criticality for the claimed limitations. One having ordinary skill in the art would recognize that the depth of the groove in a generally square shaped groove will change the depth angle of the groove, as such the deeper the groove the less than angle becomes, as such the angle is determined between the width and height of the groove. One having ordinary skill would provide a groove with a depth and width based on its application in this case retaining the two halves of the housing, as such it would be appropriate to have a groove of narrow width but a larger depth which would provide greater retention of the housing within the groove in at least the axial direction. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731